DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 2/22/2021. Currently, claim 1 of the claims have been canceled, claim 4 has been added, claims 2-4 are pending and claim 3 is withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Masuko, Koichi (JP 2010-123881 hereinafter “Masuko”) in view of Fini et al. (US Publication No.: 2014/0046248 hereinafter “Fini”).
With respect to claim 4, Masuko discloses a cold plate (Fig. 1) comprising: a base plate (1) a plurality of fins that have a plate shape and that are aligned in parallel with one another on the base plate and in a parallel direction (Fins 3 are flat like a plate and in parallel with one another); and a cover (2) that covers the plurality of fins and that forms an internal space between the base plate and the cover (Fig. 1, internal space between 1 and 2), wherein the plurality of fins includes a first group of fins, each of the fins in the first group has a first width, the fins in the first group are disposed on the base plate with a first fixed gap therebetween in the parallel direction (fig. 6, first fin group 6).
Masuko does not disclose a two second groups of fins, each of the fins in the two second groups has a second width that is wider than the first width, the fins in each of 
Fini teaches a heat transfer plate with two fin groups and each fin group has a gap between them and the second fin group is wider than the first in a parallel direction and is disposed on both sides of the first fin group (see figure below). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the fins of Masuko with a second fin group that is thicker and having the first fins between the second fins as taught by Fini to increase heat exchange efficiency and to promote turbulence (Para 0017-0018 and 0042).

    PNG
    media_image1.png
    368
    397
    media_image1.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Masuko, Koichi (JP 2010-123881 hereinafter “Masuko”) in view of Fini et al. (US Publication No.: 2014/0046248 hereinafter “Fini”) and further in view of Tamura et al. (US Publication No.: 2013/0220587 hereinafter “Tamura”).
With respect to claim 2, Masuko and Fini teach the cold plate according to claim 1 as discussed above. Masuko does not disclose wherein the cover is joined to the base plate using a brazing material, and the gap between the second fins is filled with the brazing material.
Tamura teaches a cover that is brazed to a plate with fins (Para 0040). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have sealed the plate of Masuko via brazing the fins and plate as taught by Tamura to have a watertight unit (Para 0040).
It is noted that claim 2 contains a product by process limitation (i.e. is joined to the plate using a brazing material) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments (pages 5-7) that the reference does not teach two second groups of fins are respectively disposed at outermost ends of the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763